         Case 1:20-cv-00161-NONE-SAB Document 40 Filed 10/09/20 Page 1 of 1


 1

 2

 3

 4

 5
                          UNITED STATES DISTRICT COURT
 6
                                   EASTERN DISTRICT OF CALIFORNIA
 7

 8   MIGUEL RODRIGUEZ CORTEZ, et al.,                  Case No. 1:20-cv-00161-NONE-SAB

 9                   Plaintiffs,                       ORDER AMENDING ORDER GRANTING
                                                       MARK E. MERIN AND PAUL H.
10           v.                                        MASUHARA’S MOTION TO WITHDRAW
                                                       AS COUNSEL FOR DESIREE MERCADO
11   COUNTY OF MERCED, et al.,                         AND REQUIRING PLAINTIFF MERCADO
                                                       TO FILE A NOTICE OF CHANGE OF
12                   Defendants.                       ADDRESS AND ORDER LIFTING STAY
                                                       OF ACTION AND SETTING
13                                                     MANDATORY SCHEDULING
                                                       CONFERENCE FOR NOVEMBER 12, 2020
14                                                     AT 9:00 A.M.

15                                                     (ECF No. 39)

16

17          On October 8, 2020, an Order Lifting Stay of Action and Setting Mandatory Scheduling

18 Conference for November 12, 2020 at 9:00 A.M. was issued but the order inconsistently stated

19 that the mandatory scheduling conference would be held at 10:00 a.m. Accordingly, the order
20 issued October 8, 2020 is HEREBY AMENDED at 8:5 to read

21          9.      A mandatory scheduling conference is set for November 12, 2020, at 9:00 a.m. in

22                  Courtroom 9.

23
     IT IS SO ORDERED.
24

25 Dated:        October 9, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                   1
